

Exhibit 10.1
TRANSPORTATION SERVICES AGREEMENT
THIS TRANSPORTATION SERVICES AGREEMENT (this “Agreement”) is dated as of June
11, 2015, by and between Marathon Petroleum Company LP (“Shipper”) and Marathon
Pipe Line LLC, a Delaware limited liability company (“MPL”), both referred to
jointly as the “Parties” and each individually as a “Party”.


WITNESSETH


WHEREAS, MPL owns and operates a common carrier pipeline system originating in
Ohio, as further depicted on Exhibit A, that will provide both interstate and
intrastate common carrier transportation services; and


WHEREAS, MPL also operates the assets of Ohio River Pipe Line LLC, a Delaware
limited liability company (“ORPL”) and an affiliate of MPL. ORPL is the owner of
a common carrier pipeline system originating in Ohio, as further depicted on
Exhibit A, that provides common carrier transportation services; and


WHEREAS, MPL and ORPL desire to combine their systems (together referred to as
the “Pipeline”) under a Joint Agreement (as defined below) in order to undertake
certain improvements to provide expanded capacity on portions of the Pipeline
and install additional infrastructure to other portions of the Pipeline pursuant
to a multi-phase capital project (the “Project”); and


WHEREAS, MPL and ORPL conducted a joint binding open season with the
understanding that MPL will file a joint tariff, commencing approximately 30
days prior to the in-service date of the Project, seeking binding commitments on
the Pipeline; and


WHEREAS, Shipper responded to the binding open season and desires to commit to
transport a specified volume of Product (as defined below) on the Pipeline over
a multi-year period to destinations as provided in Exhibit C, subject to and
upon the terms and conditions of this Agreement; and


WHEREAS, in exchange for the commitment by Shipper to transport a specific
volume of Product on the Pipeline over a multi-year period, MPL will charge the
rates as provided for in Exhibit B; and


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, MPL and Shipper agree as follows:


1.    Definitions


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries’ controls, is controlled by or is
under common control with, the Person in question.


“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.
 
“Barrel” means forty-two (42) U.S. gallons measured at sixty (60) degrees
Fahrenheit.

1

--------------------------------------------------------------------------------





“Change in Law” means the adoption, implementation or amendment of any
Applicable Law by any Governmental Authority after the Effective Date that
causes MPL to incur additional expenses in order to operate the Pipeline in
compliance with such Applicable Law.


“Change in Law Event” means the occurrence of a Change in Law that necessitates
the expenditure of Compliance Costs.


“Compliance Costs” means the expenses in excess of $1,000,000 for a Change in
Law Event, related specifically to the Department of Transportation, Pipeline
and Hazardous Materials Safety Administration or Homeland Security, incurred by
MPL to comply with a Change of Law, irrespective of whether such expenses are to
be incurred as a onetime expenditure or periodically for an extended period. The
definition for “Compliance Costs” shall in no way revise or modify the
definitions of Change in Law or Change in Law Event.


“Contract Year” means the period beginning on the project in-service date in
conjunction with the FERC tariff filing, and ending 365 days later (366 days
later for any such period that includes a February 29.)


“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (a) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (b) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (c) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement.


“Construction Costs” means all costs and expenses incurred by MPL in connection
with the Project, including, without limitation, those costs relating to design,
asset modification or enhancement and developmental costs, whether internal or
external. Such costs include all expenditures that have been committed to by MPL
via purchase order, contract or otherwise, even if MPL has not remitted funds
for the goods or services that are the subjects thereof.


“Construction Cost Reimbursement” has the meaning set forth in Section 10.5.


“Day” means a period of twenty-four (24) consecutive hours commencing 12:00 a.m.
Central Standard Time, or such other period upon which the Parties may agree.

2

--------------------------------------------------------------------------------





“Deficiency Volume” has the meaning set forth in Section 3.5.


“Deliveries” means the volume of Product delivered through the Pipeline.


“Effective Date” has the meaning set forth in Section 2.1.


“Election Deadline” has the meaning set forth in Section 6.6.


“Expansion Notice” has the meaning set forth in Section 6.6.


“Expansion Volume Commitment” has the meaning set forth in Section 6.6.


“Extension Period” has the meaning set forth in Section 2.2.


“FERC” means the Federal Energy Regulatory Commission.


“Force Majeure” means acts of God, fires, floods, storms; compliance with orders
of courts or Governmental Authorities; explosions, wars, terrorist acts, riots,
strikes, lockouts or other industrial disturbances; accidental disruption of
service; breakdown of machinery, storage tanks or pipelines and inability to
obtain or unavoidable delays in obtaining material or equipment; and similar
events or circumstances, so long as such events or circumstances are beyond the
affected Party’s reasonable control and could not have been prevented by the
affected Party’s due diligence; provided, however, that a Party’s failure to pay
any amounts due hereunder shall not constitute an event of Force Majeure.


“Force Majeure Notice” has the meaning set forth in Section 5.1.


“Force Majeure Period” has the meaning set forth in Section 5.1.


“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.


“Initial Term” has the meaning set forth in Section 2.2.


“Joint Agreement” means the agreement between ORPL and MPL to undertake certain
improvements to provide expanded capacity on portions of the ORPL systems and
install additional infrastructure to portions of the MPL systems pursuant to a
multi-phase capital project. This agreement will also establish a joint tariff
between ORPL and MPL, which derives both entities local movements and rates. MPL
will ultimately file the joint tariff.


“Monthly Commitment” has the meaning set forth in Section 3.6.


“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.


“Pre-Service Increase Request” has the meaning set forth in Section 3.9.


“Prepaid Transportation Credits” has the meaning set forth in Section 3.6.

3

--------------------------------------------------------------------------------





“Product” means the commodities commonly associated as specialty petroleum
products, specifically condensate, natural gasoline, and diluent. Product may
also include liquefied petroleum gas commodities such as butane. Product, as
designed in this Agreement, does not refer to finished gasoline and diesel
products.


“Project Capacity” means the aggregate of each system’s total capacity that is
made available for Product movements by means of the Project, by either
expanding existing pipelines or building new pipelines.


“Proportionate Share” means, at any given time, the percentage equal to
Shipper’s volume commitment divided by the total volume commitments at such
time.


“Quarter” means the three (3) calendar month periods, or portion thereof,
commencing January 1, April 1, July 1 and October 1 of each year during Term
hereof.


“Quarterly Volume Commitment” means Shipper’s commitment to ship, or otherwise
pay for, each Contract Year of the fifteen (15) year term of this Agreement, at
posted Pipeline Tariff Rates as set forth in Exhibit B, which equals a total
annual Product volume as determined from Exhibit C. With respect to the required
quarterly volume, the volume of Product is equal to: (a) volume per day
multiplied by; (b) the number of Days in such Quarter. The Quarterly Volume
Commitment will be reduced proportionately for any partial Quarter during the
Term.
“Representatives” has the meaning set forth in Section 7.1.


“Requested Expansion Volume Commitment” has the meaning set forth in Section
6.6.


“Shipper Deliveries” means the volume of Product that Shipper as the shipper of
record delivered through the Pipeline.


“Termination Notice” has the meaning set forth in 5.1.


“Tariff” means the intrastate and/or interstate tariffs that set forth the
rules, regulations and rates for services on the Pipeline, including supplements
thereto and reissues thereof, under which Product is transported through the
Pipeline.


“Tariff Rates” means the rates set forth in the Tariffs for transportation of
Product on the Pipeline.


“Term” has the meaning set forth in Section 2.2.


“Unsubscribed Capacity” has the meaning set forth in Section 3.9.


1.1
The following Exhibits are attached to and incorporated into this Agreement:

Exhibit A - Common Carrier Pipeline, including Origins and Destinations
Exhibit B - Rate and Volume Commitment Table
Exhibit C - Shipper’s Submitted Capacity Request Form


2.    Effective Date and Term


2.1
This Agreement is effective June 11, 2015 (the “Effective Date”). The Agreement
shall continue through the project’s in-service date and for a period of fifteen
(15) years after the project’s in-service date (“Initial Term”). MPL shall
provide written notice to Shipper


4

--------------------------------------------------------------------------------



confirming the project’s in-service date. Shipper acknowledges that the overall
Project will be completed in several phases. New infrastructure will be
completed first, with additional build-out projects and expansions completed in
succession. MPL will provide a thirty (30) day notice to Shipper, notifying it
of the actual in-service date for the included projects.


2.2
This Agreement shall be binding upon the Parties under the same conditions and
provisions for a time period commencing on the Effective Date and shall continue
through the Initial Term. This Agreement will automatically renew for up to two
(2) renewal terms of five (5) years each (each, an “Extension Period”) unless
either Party provides the other Party with written notice of its intent to
terminate this Agreement at least six (6) months prior to the end of the Initial
Term or the then current Extension Period. The Initial Term and Extension
Period, if any, shall be referred to in this Agreement as the “Term”.



2.3
In the event Shipper does not wish to renew after the Initial Term or Extension
Period or chooses to terminate the Agreement by written notice pursuant to
Section 2.2, MPL reserves the option and right to hold a subsequent open season
in which interested shippers can have opportunity to contract for resulting
available volume, rate, and terms.



3.
Volume Commitment and Quarterly Deficiency Charges



3.1
Shipper guarantees that during each Contract Year, Shipper will meet its
Quarterly Volume Commitment or, in the event it fails to do so, shall remit to
MPL the Quarterly Deficiency Payment pursuant to Section 3.5. All volumes moved
by Shipper on the Pipeline will be subject to the applicable Tariff Rates and
proration policies, as may be amended from time to time in accordance with FERC
methodologies and as provided herein.



3.2
Shipper will have the opportunity to fulfill its Quarterly Volume Commitment on
a calendar quarter basis for condensate, natural gasoline, and diluent service.
These three Products are interchangeable from a volume commitment standpoint and
shipping a total volume of any one or combination of these Products will be
applied towards the Quarterly Volume Commitment. Should MPL proceed with butane
service, Shipper will also have the opportunity to fulfill its Quarterly Volume
Commitment on a calendar quarter basis for butane service, separate from
condensate, natural gasoline, and diluent service.



3.3
Shipper shall be deemed to have shipped its Quarterly Volume Commitment on the
Pipeline if the quantity of Product that Shipper ships on the Pipeline in any
Quarter equals at least the Quarterly Volume Commitment for such Quarter.



3.4
Shipper agrees to pay MPL monthly: (a) the Tariff Rates in effect for all
Shipper Deliveries transported by MPL on the Pipeline during such month; and (b)
any loading, handling, transfer and other charges incurred with respect to such
Shipper Deliveries for such month in accordance with the provisions as set forth
in the Tariffs (or any other tariffs that may be applicable to such Shipper
Deliveries). If the amount owed by Shipper is the subject of a good faith
dispute, Shipper shall be obligated to pay only the undisputed portion of such
amount pending the resolution of such dispute in accordance with this Agreement.
Late payments of undisputed amounts shall accrue interest at a rate equal to two
percent (2%) per annum, until paid. Such payments will be paid by Shipper to MPL
within fifteen (15) Days of the invoice date or resolution of any dispute, if
applicable.




5

--------------------------------------------------------------------------------



3.5
Subject to the provisions of Section 5 of this Agreement, if the volume of each
Product shipped by Shipper on the Pipeline during the Quarter is less than the
applicable Quarterly Volume Commitment for that Product then, in addition to
paying any amounts incurred by Shipper pursuant to Section 3.4 with respect to
Shipper Deliveries for such Quarter, Shipper shall also pay MPL a deficiency
payment (the “Quarterly Deficiency Payment”); equal to the product of:



(a)
the difference between the applicable Quarterly Volume Commitment for that
Product for such Quarter and the volume of Shipper Deliveries of that Product on
the Pipeline for such Quarter (the “Deficiency Volume”); and



(b)
the applicable Tariff Rate for that Product for such Quarter.



Each Product to which the Shipper is obligated to move as part of its committed
volumes will be added together for one total Quarterly Deficiency Payment.


Shipper’s transportation of commodities outside this Agreement’s definition of
Product will not satisfy the obligation to move committed Product volume. All
Product barrels moved by Shipper in excess of its Quarterly Volume Commitment
will be attributed to Shipper’s movements on the Pipeline as a Regular Shipper,
subject to the applicable Rules & Regulations of the Tariff.


3.6
The dollar amount of any Quarterly Deficiency Payment paid by Shipper shall
constitute prepayment for transportation of Product by Shipper on the Pipeline
and will posted as a credit (“Prepaid Transportation Credits”) to Shipper’s
account for that type of Product. If, during any Quarter of the Contract Year,
Shipper deliveries on the Pipeline exceed the applicable Quarterly Volume
Commitment requirements, Shipper shall be permitted to apply Prepaid
Transportation Credits against any amount due from Shipper and payable to MPL
with respect to the transportation of volumes on the Pipeline for such Quarter.
Any Prepaid Transportation Credits that are not used by Shipper during the four
(4) Quarters immediately following the Quarter for which said Prepaid
Transportation Credits were posted to Shipper’s account (the “Credit Period”)
will expire. Those Prepaid Transportation Credits that are in payment dispute in
accordance with Section 3.4, shall be posted as a credit on the date the payment
dispute is resolved. If during any such four (4) Quarter period the nominated
volume on the Pipeline for any month equals or exceeds the applicable portion in
the Quarterly Volume Commitment for the Pipeline for such month (the “Monthly
Commitment”), but Shipper is prevented from shipping volumes in excess of the
Monthly Commitment because of lack of available capacity, either because (a) the
Pipeline is in allocation and Shipper is specifically subject to allocation per
Exhibit C, (b) the Pipeline is undergoing testing, maintenance or repair, or (c)
a Force Majeure has occurred that prevents MPL from transporting Shipper volumes
on the Pipeline in excess of the Monthly Commitment, then the Credit Period
shall be extended by an equivalent time period for which Shipper has been
prevented from shipping volumes in excess of the Monthly Commitment. For the
purposes of this Section 3.6, during the Term, if the Pipeline is in allocation
for any portion of the month, the Pipeline will be considered to be in
allocation for the entirety of such month.



3.7
Notwithstanding anything in Section 3.5 to the contrary, upon the expiration or
termination of this Agreement for any reason to the extent that Shipper, at the
time of such expiration or termination, holds any unused Prepaid Transportation
Credits, Shipper shall be permitted to apply such Prepaid Transportation Credits
against any amounts incurred by Shipper and


6

--------------------------------------------------------------------------------



payable to MPL with respect to any Shipper deliveries on the Pipeline until the
expiration of the applicable Credit Period with respect to such Prepaid
Transportation Credits. This Section 3.7 shall survive the expiration or
termination of this Agreement.


3.8
Shipper may not apply Prepaid Transportation Credits on differing types of
Products; i.e, a Shipper may not use Prepaid Transportation Credits received for
butane service on condensate, natural gasoline, or diluent service, or vice
versa. Condensate, natural gasoline, and diluent are interchangeable from a
volume commitment standpoint and shipping a total volume of any one or
combination of these Products will be applied towards the Quarterly Volume
Commitment. Should MPL proceed with butane service, Shipper will also have the
opportunity to fulfill its Quarterly Volume Commitment on a calendar quarter
basis for butane service, separate from condensate, natural gasoline, and
diluent service.



3.9
If, following the binding open season and prior to the in-service date of the
Tariff, MPL determines that it has available capacity not subscribed to during
the binding open season, not to exceed 90% of Project Capacity (“Unsubscribed
Capacity”), to the extent permitted by Governmental Authority; MPL will provide
Shipper the right to increase its Quarterly Volume Commitment as submitted on
its Capacity Request Form on Exhibit C. MPL will provide at least sixty (60)
days’ advance written notice, simultaneously, to all shippers (including
Shipper) who have executed a transportation service agreement during the binding
open season of the availability and volume of Unsubscribed Capacity for
additional volume commitments (the “Additional Volume Commitments”). No later
than thirty (30) days following the date of MPL’s written notice, Shipper must
provide MPL with a written binding commitment identifying the additional volumes
to be added to its Quarterly Volume Commitment (“Pre-Service Increase Request”).
In the event MPL receives Pre-Service Increase Requests that are, in aggregate,
less than or equal to the Unsubscribed Capacity, each shipper’s volume
commitment shall be increased by the volume of its Pre-Service Increase Request.
In the event MPL receives Pre-Service Increase Requests that would, in
aggregate, exceed the Unsubscribed Capacity, all Shippers will be allocated
their Pre-Service Increases pro rata based on their then-current volume
commitments. If Shipper makes a Pre-Service Increase Request, MPL shall notify
Shipper of its new Quarterly Volume Commitment within thirty (30) days following
receipt of Shipper’s Pre-Service Increase Request, and Exhibit C shall be deemed
revised to reflect Shipper’s new volume commitment, which shall equal the sum of
its original Capacity Request Form volume commitment and its Pre-Service
Increase Request or its allocated portion thereof pursuant to this Section 3.9.
If there is still Unsubscribed Capacity after shippers (including Shipper)
exercise Additional Volume Commitments as set forth above, MPL may conduct a
second open season to obtain additional volume commitments for any remaining
Unsubscribed Capacity.



4.
Transportation Charges    



4.1
Shipper shall pay MPL a transportation charge for each Barrel of Product shipped
under the terms of this Agreement and Exhibit C, at the rates provided for in
Exhibit B, which shall be the Tariff Rates for the volume commitment on the Day
of delivery of Product.



4.2
The rates in Exhibit B will be adjusted annually in accordance with the standard
FERC annual oil pipeline indexing methodology in effect at the time of the
escalation. There shall be no downward adjustment of the Rates in the event the
annual FERC oil pipeline index rate is negative. Rates will typically be indexed
during July of each year and would be first indexed in July of the year
following project completion.


7

--------------------------------------------------------------------------------





4.3
If during the term of this Agreement, MPL becomes obligated as a result of a
Change in Law Event to bear Compliance Costs, MPL shall have the right to
increase the Tariff Rates on the Pipeline, including Shipper’s committed rate as
originally executed on Exhibit B in this Agreement or to impose a surcharge on
its shippers (including Shipper) to recover such Compliance Costs. If MPL
determines to recover any Compliance Costs from its shippers, it will do so in a
manner that is reasonable and equitable to all shippers on the Pipeline.



4.4
A “Committed Priority Shipper” will receive transportation service exempt from
prorationing provisions under normal operating conditions for its contractually
committed volumes, in exchange for a commitment to transport (or pay for) those
volumes, pursuant to the terms of this Agreement executed during the open season
process. The rates vary depending upon project options, but in all instances
will be $0.01 per barrel above the rates for uncommitted service for the same
origin and destination points. A Committed Priority Shipper will have the same
rates as the Committed Non-Priority Shipper (as defined below), unless the
system in under prorationing. When under prorationing, the Committed Priority
Shipper’s rate will be charged the premium rate of $0.01 above the posted
uncommitted rate. Shipper shall not be a Committed Priority Shipper solely
through this Agreement. Shipper must submit a Capacity Request Form during MPL’s
binding open season (Exhibit C) which confirms the Shipper has elected Committed
Priority Shipper Status.



4.5
A “Committed Non-Priority Shipper” will receive transportation service subject
to prorationing provisions for its contractually committed volumes, in exchange
for a commitment to transport (or pay for) those volumes, pursuant to the terms
of this Agreement executed during the open season process. Those who elect to
become a Committed Non-Priority Shipper will receive the benefit of discounted
rates that will not be available to the Committed Priority Shippers or the
uncommitted shippers. The rates will vary depending upon project options and
commitment duration. MPL will not presume Shipper to be a Committed Non-Priority
Shipper solely through this Agreement, unless the Capacity Request Form
submitted by Shipper during MPL’s binding open season (Exhibit C) shows the
Shipper has elected Committed Non-Priority Shipper Status.



5.    Force Majeure


5.1
As soon as possible upon the occurrence of a Force Majeure event, the affected
Party shall provide the other Party written notice of the occurrence of such
Force Majeure event (a “Force Majeure Notice”). A Party shall identify the full
particulars and the approximate length of time that the Party reasonably
believes in good faith such Force Majeure event shall continue (the “Force
Majeure Period”). If a Party advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than twelve (12) consecutive months, then, subject to Section 10 below,
at any time after a Party delivers such Force Majeure Notice, either Party may
terminate this Agreement, but only upon delivery to the other Party of a notice
(a “Termination Notice”) at least twelve (12) months prior to the expiration of
the Force Majeure Period; provided, however, that such Termination Notice shall
be deemed canceled and of no effect if the Force Majeure Period ends prior to
the expiration of such twelve (12) months period. For the avoidance of doubt,
neither Party may exercise its right under this Section 5.1 to terminate this
Agreement as a result of a Force Majeure event with respect to any machinery,
storage, tanks, lines of pipe or other equipment that has been unaffected by, or
has been restored to working order since, the applicable Force Majeure event.


8

--------------------------------------------------------------------------------





5.2
Notwithstanding the foregoing, if Shipper delivers a Termination Notice to MPL
and, within thirty (30) days after receiving such notice, MPL notifies Shipper
that MPL reasonably believes in good faith that it shall be capable of fully
performing under its obligations under this Agreement within a reasonable period
of time, then the Shipper Termination Notice shall be deemed revoked and the
applicable portion of this Agreement shall continue in full force and effect as
if such Shipper Termination Notice had never been given.



5.3
Subject to Section 6 of this Agreement, MPL’s obligation to transport on the
Pipeline may be temporarily suspended during occurrences of, and for the entire
duration of, a Force Majeure event that prevents MPL from transporting on the
Pipeline. If MPL is unable to transport due to a Force Majeure event or
otherwise, then Shipper’s obligation to ship the applicable Quarterly Volume
Commitment and pay the applicable Quarterly Deficiency Payment shall be reduced
to the extent that MPL is prevented from shipping the full applicable Quarterly
Volume Commitment. At such time as MPL is capable of transporting volumes equal
to the full applicable Quarterly Volume Commitment on the Pipeline, Shipper’s
obligation to ship the full Quarterly Volume Commitment shall be restored.



6.    Capabilities of the Pipeline System


6.1
MPL shall use reasonable commercial efforts to minimize the disruption of
service on the Pipeline and any portion thereof. MPL shall promptly inform
Shipper of any anticipated partial or complete disruption of service on the
Pipeline, including relevant information about the nature, extent, cause and
expected duration of the disruption and the actions MPL is taking to resume full
operations, provided that MPL shall not have any liability for any failure to
notify, or delay in notifying, Shipper of any such matters except to the extent
Shipper has been materially prejudiced or damaged by such failure or delay.



6.2
Subject to Force Majeure, disruptions for routine repair and maintenance
consistent with pipeline industry standards and any requirements of Applicable
Law, MPL shall accept for shipment on the Pipeline in accordance with pipeline
industry standard Product. Further, MPL shall maintain and repair all portions
of the Pipeline in accordance with pipeline industry standards and in a manner
which allows the Pipeline to be capable, subject to Force Majeure or temporary
shutdown for pipeline testing and maintenance, of shipping, storing and
delivering volumes of Product.



6.3
If the Shipper has agreed to pay, pursuant to Exhibit B and Exhibit C, a premium
rate for transportation of Product on the Pipeline, the Shipper Deliveries shall
not be reduced under normal operating conditions if the capacity for Product
shipments is otherwise subject to prorationing in accordance with the
prorationing provisions in MPL’s Rules and Regulations Tariff.



6.4
If, for any reason, including without limitation a Force Majeure event, the
capacity of the Pipeline is reduced, then (a) during such period of reduced
capacity, Shipper’s obligation shall be reduced as described above in this
Section 6; and (b) within a reasonable period of time after commencement of such
reduction, MPL shall make repairs to and/or replace the affected portion of the
Pipeline to restore capacity. MPL shall use commercially reasonable efforts to
continue to provide transportation of Product tendered by Shipper under the
Tariffs while restoration is being completed. Any work performed by MPL pursuant
to this Section 6.4


9

--------------------------------------------------------------------------------



shall be performed and completed in a good and workmanlike manner consistent
with applicable pipeline industry standards and in accordance with all
applicable laws.


6.5
Expansion of Pipeline. MPL reserves the right, at its sole discretion, to expand
the capacity of the Pipeline at any time or from time to time.



6.6
Right of Shipper to Secure Expansion Capacity. In the event that MPL decides in
its sole discretion to expand the capacity of the Pipeline, then:

(a)
MPL will provide each Shipper with notice of such proposed expansion not less
than one hundred and eighty (180) days prior to the expected in-service date of
such proposed expansion (“Expansion Notice”) and such Expansion Notice shall
include:

(i)    the amount of the proposed expansion capacity;
(ii)    the expected rates and rules and regulations that will apply to such
expansion capacity;
(iii)    the expected in-service date of such expansion/extension.
The costs of any expansion shall not be rolled into the rates associated with
any Pipeline capacity existing prior to such expansion.
(b)
To the extent permitted by Governmental Authorities, MPL will provide to each
Shipper a first right, on terms and conditions specified by MPL that is
consistent with this first right, to submit a binding nomination to ship, or
otherwise pay for, a committed volume of Product on the expansion capacity
(“Requested Expansion Volume Commitment”). The amount of expansion capacity
available for volume commitments pursuant to this Section 6.6 shall not exceed
ninety percent (90%) of the total expansion capacity. No later than sixty (60)
days following the date of MPL’s Expansion Notice, Shipper must commit to, in a
form acceptable to MPL in MPL’s sole discretion, its Requested Expansion Volume
Commitment (“Election Deadline”). In the event that, pursuant to this first
right, MPL receives binding commitments for volumes that exceed the expansion
capacity available for committed volumes, each Shipper that submitted a binding
commitment pursuant to this first right procedure shall be allocated the lesser
of: (i) its Requested Expansion Volume Commitment, or (ii) the Shipper’s
pro-rata share of the expansion capacity available for committed volumes, which
shall be calculated by multiplying (1) the Shipper’s Proportionate Share, times
(2) the expansion capacity available for committed volumes (“Expansion Volume
Commitment”). MPL shall notify Shipper of its Expansion Volume Commitment within
thirty (30) days following the Election Deadline, and the Parties shall promptly
execute a new and separate transportation service agreement reflecting Shipper’s
Expansion Volume Commitment. Any calculation of an Expansion Volume Commitment
shall be without regard to and shall not affect any Volume Commitment on
pre-existing capacity.

(c)
In the event that any expansion capacity available for committed volumes remains
after the procedure set forth in Section 6.6 is completed, MPL has the right, in
its sole discretion, to offer such committed capacity pursuant to an open season
in which all interested shippers will be given an opportunity to commit to
transport a specified volume of Product on such remaining expansion capacity,
subject to the terms and conditions specified by MPL pursuant to or in
connection with such open season.




10

--------------------------------------------------------------------------------



7     Confidentiality


7.1
From and after the Effective Date, each Party shall hold, and shall cause its
Affiliates and its and their respective directors, managers, officers,
employees, agents, consultants, advisors, contractors, and other representatives
(collectively, “Representatives”) to hold all Confidential Information of the
other Party in strict confidence, with at least the same degree of care that
applies to such Party’s confidential and proprietary information and shall not
use such Confidential Information except in connection with its performance or
acceptance of services hereunder and shall not release or disclose such
Confidential Information to any other Person, except its Representatives. Each
Party shall be responsible for any breach of this Section 7 by any of its
Representatives.



7.2
If a Party receives a subpoena or other demand for disclosure of Confidential
Information received from any other Party or must disclose to a Governmental
Authority any Confidential Information received from such other Party in order
to obtain or maintain any required governmental approval, the receiving Party
shall, to the extent legally permissible, provide notice to the providing Party
before disclosing such Confidential Information. Upon receipt of such notice,
the providing Party shall promptly either seek an appropriate protective order,
waive the receiving Party’s confidentiality obligations hereunder to the extent
necessary to permit the receiving Party to respond to the demand, or otherwise
fully satisfy the subpoena or demand or the requirements of the applicable
Governmental Authority. If the receiving Party is legally compelled to disclose
such Confidential Information or if the providing Party does not promptly
respond as contemplated by this Section 7, the receiving Party may disclose that
portion of Confidential Information covered by the notice or demand.



7.3
Each Party acknowledges that the disclosing Party would not have an adequate
remedy at law for the breach by the receiving Party of any one or more of the
covenants contained in this Section 7 and agrees that, in the event of such
breach, the disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 7 and to enforce specifically the terms and provisions of this Section
7. Notwithstanding any other section hereof, the provisions of this Section 7
shall survive the termination of this Agreement.



8.    Assignment


8.1
Neither Party may assign its rights under this Agreement without prior written
consent from the other Party, which consent shall not be unreasonably withheld;
provided, however, that either Party may assign its rights under this Agreement
to a successor in interest resulting from any merger, reorganization,
consolidation or as part of a sale of all or substantially all of its assets.
Subject to the foregoing, this Agreement shall bind and inure to the benefit of
the successors and assigns of the Parties hereto.



9.    Representations and Warranties


9.1
Each Party to this Agreement represents and warrants to the other that it is an
entity duly organized, validly existing and in good standing under the laws of
the state of its organization and has all requisite corporate power and
corporate authority to enter into this Agreement and to carry out the terms and
provisions hereof.




11

--------------------------------------------------------------------------------



9.2
MPL shall take reasonable steps to obtain all necessary approvals, and
authorizations of all Governmental Authorities to modify and operate the
Pipeline, including approval by FERC of the rate structure and any premium
service, and all other approvals and authorizations necessary, in MPL’s sole
opinion, desirable in connection with the provision of Product transportation,
in each case, in form and substance acceptable to MPL in its sole discretion.



9.3
Shipper hereby agrees (a) to take all such actions and do all such things as MPL
reasonably requests in connections with its application for, and the processing
of necessary approvals and authorizations of the FERC and other governmental
authorities, (b) at all times to support the rate and (c) to not, directly or
indirectly, take any action that is designed to or may delay review or approval
of the applications to FERC or any other Governmental Authority or indicate a
lack of support for the modifications of the Pipeline or the rate.



10.    Termination and Amendment


10.1
This Agreement may not be terminated, except as expressly provided herein, nor
may any of its provisions be amended or waived without prior written consent of
both Parties hereto.



10.2
Neither failure nor delay by MPL or Shipper to exercise any right or remedy
provided herein shall operate as a waiver with respect to a future exercise
thereof, nor shall any single or partial exercise of any such right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.



10.3
Except as otherwise provided in Section 10.5, in the event of any breach of a
term or condition of this Agreement by either Party, the other Party’s remedy
shall be limited to the direct damages caused thereby and in no event shall a
Party be liable to the other Party for any consequential, indirect, pecuniary,
punitive, or economic damages, howsoever caused.



10.4
Upon termination of this Agreement for reasons other than a default by Shipper,
pursuant to any provisions of this Agreement or any other termination of this
Agreement initiated by Shipper pursuant to Section 5, Shipper shall have the
right to require MPL to enter into a new transportation service agreement with
Shipper that (a) is consistent with the terms and objectives set forth in this
Agreement and (b) has commercial terms that are, in the aggregate, equal to or
more favorable to Shipper than fair market value terms as would be agreed by
similarly-situated parties negotiating at arm’s length provided.



10.5
Shipper acknowledges that MPL will incur certain building, expansion and
improvement costs associated with its performance under this Agreement prior to
the commencement of transportation service on the Pipeline. Shipper also
acknowledges that MPL relied on the volume commitments received from Shipper on
its Capacity Request Form in Exhibit C as part of an aggregate volume commitment
received from all committed shippers during the binding open season to finalize
the Project’s ultimate scope, including but not limited to, pipe size, routing
and destinations. If MPL is in compliance with the terms and conditions of this
Agreement, and Shipper decides to terminate this Agreement after the Effective
Date but prior to the commencement of transportation service on the Pipeline,
Shipper shall notify MPL of its decision to terminate within one hundred and
eighty (180) days of the Project’s in-service date to allow MPL the opportunity
to provide Shipper’s unwanted capacity to other interested shippers as
Unsubscribed Capacity as set forth in Section 3.8. If Shipper fails to notify
MPL within one hundred and eighty (180) days of the Project’s in-service date or
if MPL is unsuccessful in obtaining additional volume commitments as provided
for in Section 3.8 to


12

--------------------------------------------------------------------------------



fully replace Shipper’s original volume commitment as submitted in its Capacity
Request Form in Exhibit C, Shipper will reimburse MPL for Shipper’s pro rata
portion of actual and committed Construction Costs, plus, an administrative fee
of ten (10) percent of said costs (such reimbursement is hereinafter referred to
as the “Construction Cost Reimbursement”). The Parties agree that the
Construction Cost Reimbursement shall be deemed liquidated damages and that such
amount shall not be deemed a penalty, but rather represents a reasonable amount
of liquidated damages in light of the anticipated or actual harm caused by
Shipper’s termination of this Agreement as stated, the difficulties of proof of
loss, and the inconvenience or non-feasibility of otherwise obtaining an
adequate remedy, and that the payment of such amount shall be MPL’s sole and
exclusive remedy for such termination by Shipper.


10.6
The Parties acknowledge and agree that this Agreement may be contingent on the
Shipper executing a reasonably acceptable commodity supply agreement. Shipper
must notify MPL if it is unable to execute a reasonably acceptable commodity
supply agreement within one hundred and eighty (180) days of the Project
in-service date. Furthermore, Shipper must make commercially reasonable efforts
to enter into a commodity supply agreement within the one hundred and eighty
(180) days. Provided, however, that Shipper acknowledges and agrees that Shipper
remains responsible for the Construction Cost Reimbursement provided for in
Section 10.5 of this Agreement if it is unable to reach and execute a commodity
supply agreement within the required timeframe.

 
11.    Conditions Precedent
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to the receipt by MPL of:
11.1
All certificates, approvals and authorizations of any Governmental Authority
deemed necessary or desirable by MPL in connection with this Agreement and, in
each case, in form and substance acceptable to MPL in its sole discretion.

11.2
Executed Transportation Service Agreements, in form and substance acceptable to
MPL in its sole discretion, as MPL shall deem sufficient in its sole discretion
to support the economic viability of the costs associated with the Project.

11.3 Executed Transportation Service Agreements, in form and substance
acceptable to both MPL and Shipper.
If any terms of this Agreement are required to be modified in accordance with a
decision, approval or authorization from FERC or any other governmental
authority, the Parties agree to reasonably cooperate with one another in
amending this Agreement to align with those decisions, approvals and
authorizations from FERC or any other governmental agencies. If these conditions
precedent are not satisfied for MPL after exercising commercially reasonable
efforts to meet such condition precedent, MPL shall have the right to terminate
this Agreement by written notice to Shipper. If this Agreement is terminated
pursuant to this Section 11, MPL and Shipper shall be released from any and all
obligations under this Agreement.
12.    Offer
12.1
The submission of an unexecuted copy of this Agreement by MPL to Shipper shall
not constitute an offer.


13

--------------------------------------------------------------------------------



12.2
Shipper acknowledges that, upon closing of the open season described in the
notice of open season, MPL will undertake significant alterations and
improvements and will incur significant expense in connection with the Project.
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Shipper, Shipper
agrees that the submission of an executed Agreement to MPL shall constitute an
offer by Shipper. Shipper further agrees that its offer shall remain
irrevocable; provided, however, that if Shipper has not received an executed
copy of this Agreement from MPL within sixty (60) days after the close of the
Binding Open Season, Shipper may revoke its offer thereafter by written notice
to MPL, and upon such revocation, this Agreement will become null and void.

13.    Notices


13.1
Any notice, statement, or invoice provided for in this Agreement shall be in
writing and shall be considered as having been given if hand carried,
facsimiled, emailed, or if mailed by United States mail, postage prepaid, to the
following address, respectively:



 
Shipper :
 
 
Name:
Marathon Petroleum Company LP
 
Address:
539 South Main Street
 
 
Findlay, OH 45840
 
Attention:
Optimization LP Manager
 
Fax:
(419) 421-4232
 
 
 
 
MPL :
 
 
Name:
Craig O. Pierson
 
Address:
539 South Main Street
 
 
Findlay, OH 45840
 
Attention:
President
 
Fax:
(419) 421-3125





or to such other address as such Party may indicate by a notice delivered in
accordance with this Section 13.


14.    Governing Law


This Agreement shall be construed and interpreted in accordance with the laws of
the State of Ohio, without recourse to any principles of law governing conflicts
of law, which might otherwise be applicable.


15.    Severability


In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, or by an
empowered government agency, such findings shall not affect the remaining
provisions of this Agreement, which are not found to be invalid, illegal or
unenforceable, unless such construction would be unreasonable.

14

--------------------------------------------------------------------------------





16.    Default


16.1
Either Party hereunder shall be in default if such Party: (a) materially
breaches any provision of this Agreement and such breach is not cured within
fifteen (15) Days after notice thereof (which notice shall describe such breach
in reasonable detail) is received by such Party; (b) becomes insolvent, enters
voluntary or involuntary bankruptcy or makes an assignment for the benefit of
creditors; (c) fails to pay any undisputed sums due hereunder; or (d) fails to
provide satisfactory financial assurance as provided for in Section 17.



16.2
If either Party is in default as described above, then the non-defaulting Party
may: (a) terminate this Agreement upon notice to the defaulting Party; (b)
withhold any payments due to the defaulting Party under this Agreement; and/or
(c) pursue any other remedy at law or in equity if such breach is not remedied
as provided for in Section 14.1.



17.
Credit Requirements and Financial Assurances



17.1
Financial Information.  Shipper shall provide to MPL, at any time:  (i) upon
MPL’s request, information (“Financial Information”) that will allow MPL to
assess (or reassess) and establish creditworthiness and Shipper’s capacity to
perform any financial obligations that could arise from the transportation of
Shipper’s Crude Petroleum on the Pipeline; and (ii) upon MPL’s good faith
determination (which shall be no less than industry standards) of
non-creditworthiness, MPL may request, financial assurance  in respect of
transportation or other services (“Financial Assurances”). Financial Assurances
shall be limited to a guarantee from the parent company of Shipper in a form and
substance acceptable to MPL and sufficient in amount to cover 6-months of
Shipper’s obligations to MPL so long as the guarantor has sufficient
creditworthiness as set forth in this Section; and if not,  MPL may then request
an irrevocable standby letter of credit in a form and from an issuer acceptable
to MPL, and in an amount no greater than 6-months of tolls based on the
Quarterly Volume Commitment, plus all applicable taxes.



17.2
As of the Project’s in-service date, Shipper shall comply with the credit
requirements and provide the financial assurances required in the Tariff so long
as the Tariff is consistent with the terms of this Agreement.

17.3
Any failure of Shipper to comply with the provisions of this Section 17 will
constitute an Event of Default under Section 16 of this Agreement.



18.
Miscellaneous



18.1
Wherever possible, each provision hereof shall be interpreted in such a manner
as to be effective and valid under Applicable Law, but in case any one or more
of the provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such provision or provisions shall be
ineffective to the extent, but only to the extent, of such invalidity,
illegality or unenforceability without invalidating the remainder of such
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.



18.2
This Agreement shall be binding upon and inure to the benefit of the Parties and
their successors and permitted assigns; provided, however, that the rights and
obligations of any Party under this Agreement shall not be assignable by such
Party without the prior written consent of the


15

--------------------------------------------------------------------------------



other Party pursuant to Section 8.1. A Party’s successors and permitted assigns
shall include any permitted assignee as well as the successors in interest to
such permitted assignee whether by merger, liquidation (including successive
mergers or liquidations) or otherwise.


18.3
No provision of this Agreement is intended to confer upon any third party any
remedy, claim, liability, reimbursement or other right in excess of those
existing without reference to this Agreement.



18.4
Neither Party shall, without the approval of the other Party, make any press
release or other public announcement concerning the transactions contemplated by
this Agreement, except as and to the extent that either Party shall be so
obligated by Applicable Law or the rules of any regulatory body, stock exchange
or quotation system.



18.5
EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO THIS
AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.
















16

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, MPL and Shipper have caused this Agreement to be duly
executed, all as of the date set forth above.
                            
 
MARATHON PIPE LINE LLC
 
By:
/s/ Craig Pierson        6/11/15
 
Name:
Craig Pierson
 
Title:
President
 
 
 
 
MARATHON PETROLEUM COMPANY LP
 
By:
MPC Investment LLC, its General Partner
 
By:
/s/ C. M. Palmer               4/13/15
 
Name:
C. Michael Palmer
 
Title:
Sr. Vice President, Supply Distribution & Planning
 
 
 





                            
                            

17

--------------------------------------------------------------------------------





EXHIBIT A
Common Carrier Pipeline, including Origins and Destinations
[map.jpg]




Pipeline System
New/Existing Pipeline
Pipeline Owner
Cornerstone Pipeline
New
MPL
East Sparta to Lima Pipeline
New
MPL
East Sparta to Heath
Existing (Expansion)
ORPL
Heath to Findlay
Existing (Expansion)
ORPL
RIO
Existing (Reversal & Expansion)
MPC
Two Rivers
Existing
MPL
Wabash
Existing
MPL



The MPC RIO system is an existing private pipeline owned by Marathon Petroleum
Company, LP (MPC). MPL may purchase the RIO system, with the intent to reverse
and repurpose the system from common carrier movements.

18

--------------------------------------------------------------------------------



EXHIBIT B
Tariff Rates
[exhibitbtable.jpg]

19

--------------------------------------------------------------------------------





EXHIBIT C


Include copy of Shipper’s submitted Capacity Request Form (CFR) indicating
desired routes and destinations.


Capacity Request Forms follow this page



















20

--------------------------------------------------------------------------------




Appendix 5 - Capacity Request Form (CRF) - Ratable Volume(1) 
Please complete one form for each product type per delivery location


Name of Shipper: Marathon Petroleum Company LP


Term/Service [Priority, (5,10, 15 Year) Non-Priority] Priority 15 Year


Product Type [Condensate, Natural Gasoline, Diluent or Butane]: Condensate


 
 
 
 
 
Year
Desired Volume
Origination Location
Delivery Location
Rate
1
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
2
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
3
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
4
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
5
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
6
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
7
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
8
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
9
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
10
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
11
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
12
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
13
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
14
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26
15
 20,000
BPD
Cadiz/Scio
 MPC Canton
 $ 2.26

(1) - Assumes shipper transports the same volume on a per day basis each month
of the year
Notes:
Deliveries to Canton will begin in late 2016 and deliveries to other locations
will begin in mid-2017
The tariff rate for the first year of movements can be found in Appendix 4
The tariff rate will be adjusted annually in accordance with the standard FERC
annual oil pipeline indexing methodology




Marathon Pipe Line LLC & Ohio River Pipe Line LLC
CONFIDENTIAL AND PROPRIETARY



--------------------------------------------------------------------------------




Appendix 5 - Capacity Request Form (CRF) - Ratable Volume(1) 
Please complete one form for each product type per delivery location


Name of Shipper: Marathon Petroleum Company LP


Term/Service [Priority, (5,10, 15 Year) Non-Priority] Priority 5 Year


Product Type [Condensate, Natural Gasoline, Diluent or Butane]: Natural Gasoline


 
 
 
 
 
Year
Desired Volume
Origination Location
Delivery Location
Rate
1
 10
MBPD
Cadiz/Scio
Hammond
$ 6.96
2
 10
MBPD
Cadiz/Scio
Hammond
$ 6.96
3
 10
MBPD
Cadiz/Scio
Hammond
$ 6.96
4
 10
MBPD
Cadiz/Scio
Hammond
$ 6.96
5
 10
MBPD
Cadiz/Scio
Hammond
$ 6.96
6
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96
7
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96
8
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96
9
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96
10
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96
11
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96
12
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96
13
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96
14
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96
15
 0
MBPD
Cadiz/Scio
Hammond
$ 6.96

(1) - Assumes shipper transports the same volume on a per day basis each month
of the year
Notes:
Deliveries to Canton will begin in late 2016 and deliveries to other locations
will begin in mid-2017
The tariff rate for the first year of movements can be found in Appendix 4
The tariff rate will be adjusted annually in accordance with the standard FERC
annual oil pipeline indexing methodology




Marathon Pipe Line LLC & Ohio River Pipe Line LLC
CONFIDENTIAL AND PROPRIETARY



--------------------------------------------------------------------------------




Appendix 5 - Capacity Request Form (CRF) - Non-Ratable Volume(2) 
Please complete one form for each product type per delivery location


Name of Shipper: Marathon Petroleum Company LP


Term/Service [Priority, (5,10, 15 Year) Non-Priority] Priority 5 Year


Product Type [Condensate, Natural Gasoline, Diluent or Butane]: Normal
Butane[table3aa02.jpg]
(2) - Assumes shipper transports a different volume on a per day basis each
month of the year
Notes:
Deliveries to Canton will begin in late 2016 and deliveries to other locations
will begin in mid-2017
The tariff rate for the first year of movements can be found in Appendix 4
The tariff rate will be adjusted annually in accordance with the standard FERC
annual oil pipeline indexing methodology




Marathon Pipe Line LLC & Ohio River Pipe Line LLC
CONFIDENTIAL AND PROPRIETARY





--------------------------------------------------------------------------------




Appendix 5 - Capacity Request Form (CRF) - Non-Ratable Volume(2) 
Please complete one form for each product type per delivery location


Name of Shipper: Marathon Petroleum Company LP


Term/Service [Priority, (5,10, 15 Year) Non-Priority] Priority 5 Year


Product Type [Condensate, Natural Gasoline, Diluent or Butane]: Normal Butane
[table3b.jpg]
(2) - Assumes shipper transports a different volume on a per day basis each
month of the year


Notes:
Deliveries to Canton will begin in late 2016 and deliveries to other locations
will begin in mid-2017
The tariff rate for the first year of movements can be found in Appendix 4
The tariff rate will be adjusted annually in accordance with the standard FERC
annual oil pipeline indexing methodology




Marathon Pipe Line LLC & Ohio River Pipe Line LLC
CONFIDENTIAL AND PROPRIETARY



--------------------------------------------------------------------------------




Appendix 5 - Capacity Request Form (CRF) - Non-Ratable Volume(2) 
Please complete one form for each product type per delivery location


Name of Shipper: Marathon Petroleum Company LP


Term/Service [Priority, (5,10, 15 Year) Non-Priority] Priority 5 Year


Product Type [Condensate, Natural Gasoline, Diluent or Butane]: Normal Butane
[table3c.jpg]
(2) - Assumes shipper transports a different volume on a per day basis each
month of the year
Notes:
Deliveries to Canton will begin in late 2016 and deliveries to other locations
will begin in mid-2017
The tariff rate for the first year of movements can be found in Appendix 4
The tariff rate will be adjusted annually in accordance with the standard FERC
annual oil pipeline indexing methodology






Marathon Pipe Line LLC & Ohio River Pipe Line LLC
CONFIDENTIAL AND PROPRIETARY



